Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 1 of 14 PageID 6736



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 PAMELA M. PERRY,

              Plaintiff,

 v.                                   Case No:    2:13-cv-36-FtM-29DNF

 THE   SCHUMACHER   GROUP   OF
 LOUISIANA,    a     Louisiana
 corporation, THE SCHUMACHER
 GROUP OF FLORIDA, INC., a
 Florida corporation, COLLIER
 EMERGENCY   GROUP,   LLC,   a
 Florida limited liability
 company, HEALTH MANAGEMENT
 ASSOCIATES INC., a Michigan
 corporation and NAPLES HMA,
 LLC,   a   Florida    limited
 liability company,

              Defendants.


                                OPINION AND ORDER

       This    matter   comes    before   the    Court   on   defendants    The

 Schumacher Group of Louisiana, The Schumacher Group of Florida,

 Inc., and Collier Emergency Group, LLC’s Motions in Limine (Doc.

 ##295, 296, 297, 298, 299) filed on September 18, 2020.            Plaintiff

 filed an Omnibus Response (Doc. #314) on October 16, 2020.                Also

 before the Court is plaintiff’s Motion in Limine on Her Status as

 an Independent Contractor at Other Positions (Doc. #301) filed on

 September 18, 2020.        Defendant Naples HMA, LLC filed a Response

 (Doc. #312) on October 16, 2020.
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 2 of 14 PageID 6737



                                      I.

        The Schumacher Group (TSG), consisting of defendants the

 Schumacher Group of Louisiana, Inc., the Schumacher Group of

 Florida, Inc., and the Collier Emergency Group, LLC (CEG), is a

 corporation that provides healthcare staffing services at medical

 facilities in certain states throughout the country.           (Doc. #142,

 p. 12.)     In 2011, CEG entered into an exclusive agreement with

 defendant Naples HMA, LLC (HMA) to staff the emergency departments

 at two hospitals in Naples, Florida.             (Doc. #244-1, p. 30.)

 Plaintiff Pamela Perry, M.D., an African American female emergency

 physician, was hired in June 2011 to serve as the medical director

 in the emergency department at one of the hospitals, Pine Ridge.

 (Doc.    #244,   p.   5.)      However,    plaintiff’s    employment    was

 subsequently terminated in 2012 and she has filed suit against the

 defendants alleging various discrimination and retaliation claims.

 (Doc. #235.)

    A. TSG’s Motions in Limine

        1. Damages After Termination of TSG’s Agreement with HMA

        TSG’s first motion in limine seeks to prevent either plaintiff

 or HMA from introducing evidence relating to any damages that

 occurred after the termination of TSG’s staffing agreement with

 HMA.    (Doc. #295, p. 1.)      As noted, in 2011 TSG entered into an

 exclusive agreement with HMA to staff the emergency departments of




                                    - 2 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 3 of 14 PageID 6738



 two of HMA’s hospitals in Naples, Florida.          Per TSG’s motion, it

 is undisputed that the agreement was terminated on October 1, 2014.

 (Id. p. 3.)      TSG argues that because plaintiff has failed to

 present any evidence of damages that “could have reasonably flowed

 from contract after the termination of same,” any reference to

 damages that occurred after the agreement was terminated would be

 “purely speculative, not supported by the law and would only serve

 to confuse or mislead the jury.”           (Id. pp. 3, 4.)        Plaintiff

 responds that she has “substantial evidence” of harm beyond the

 date the agreement was terminated, and that the Court should not

 decide this issue on a motion in limine.         (Doc. #314, pp. 8-11.)

       The Court agrees with plaintiff’s latter argument.                See

 Burkhart v. R.J. Reynolds Tobacco Co., 2014 WL 12617550, *4 (M.D.

 Fla. Apr. 30, 2014) (“[A] motion in limine should not be used to

 resolve factual disputes or weigh evidence.”).            While plaintiff

 has the burden of establishing damages, the Court cannot state

 that the record precludes the possibility that plaintiff can

 establish    damages    which   occurred    after   termination    of   the

 Exclusive Agreement.      This motion in limine is denied, but TSG may

 re-raise this issue at trial.         See id. (“Denial of a motion in

 limine does not necessarily mean that all evidence contemplated by

 the motion will be admitted to trial.          Denial merely means that

 without the context of trial, the court is unable to determine




                                    - 3 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 4 of 14 PageID 6739



 whether the evidence in question should be excluded.” (citation

 omitted)).

       2. Previously Dismissed Claims

       TSG’s next motion in limine seeks to prevent plaintiff or HMA

 from introducing evidence of or referring to any claims previously

 dismissed by this Court.               (Doc. #296.)    In a prior version of her

 complaint,       plaintiff       alleged    claims    of     negligence,       breach    of

 contract, and breach of implied duty of good faith and fair

 dealing.     (Doc. #61, pp. 32-36.)            The Court dismissed those claims

 for reasons unnecessary to discuss.                   (Doc. #82.)        TSG now seeks

 to prevent the parties from referring to any of these dismissed

 claims.

       “District     courts       routinely     exclude       evidence    and    argument

 related     to    previously           dismissed    claims     as    irrelevant         and

 prejudicial.”       DeBose v. Univ. of S. Fla. Bd. of Trs., 2018 WL

 8919981,    *2     (M.D.    Fla.       Sept.   9,    2018)    (citations       omitted).

 However, if the dismissed claims and the remaining claims “share

 the same underlying facts, it is possible that those underlying

 facts   themselves         may    be    admissible.”         Id.    at   *3    (citation

 omitted).        Here, plaintiff argues that evidence related to the

 dismissed claims is relevant to the remaining claims.                         (Doc. #314,

 p. 12.)      For example, evidence that TSG did not investigate

 plaintiff’s alleged claims of discrimination “while under a clear




                                            - 4 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 5 of 14 PageID 6740



 contractual obligation to do so” would be relevant to plaintiff’s

 claim of intentional discrimination.        (Id.)

       It is clear that no party should present evidence or argument

 that there were certain claims which have been dismissed by the

 court.    While reference to such claims are excluded, that is not

 to say that evidence which may have supported such claims could

 not also support the current claims.          The Court cannot say that

 such evidence could not be relevant, and therefore the motion in

 limine as to evidence (as opposed to references to the nature of

 the dismissed claims) must be denied without prejudice to raising

 this issue during the trial.        See Burkhart, 2014 WL 12617550, *4

 (“To exclude evidence on a motion in limine the evidence must be

 inadmissible    on   all   potential   grounds.”    (marks   and   citation

 omitted)).

       3. Plaintiff’s Family’s Medical History

       TSG’s third motion in limine seeks to prevent plaintiff or

 HMA from introducing evidence or referring to plaintiff’s “family

 medical history and allegations that the medical history prevented

 her from being able to accept TSG’s unconditional job offers.”

 (Doc. #297, p. 1.)     According to TSG, it made several unconditional

 offers of employment to plaintiff after her position with Pine

 Ridge was terminated, and plaintiff did not accept the offers

 because of the medical conditions of several family members.           (Id.




                                    - 5 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 6 of 14 PageID 6741



 p. 3.)      TSG argues that any evidence related to the health

 conditions of plaintiff’s family members or argument that such

 conditions prevented her from accepting a different position is

 irrelevant.     (Id. pp. 3-4.)     With the exception noted below, the

 Court disagrees.

       Plaintiff’s reasons for refusing TSG’s offers of employment

 are clearly relevant to several issues in this case, including

 whether plaintiff mitigated her damages.        To the extent TSG argues

 plaintiff’s explanation is contradicted by the facts in the record

 (id. pp. 4-6), such an issue goes to the credibility of the

 evidence rather than its admissibility. 1

       The Court is also unconvinced by TSG’s alternative argument

 that such evidence would be unfairly prejudicial under Rule 403 of

 the Federal Rules of Evidence.         (Id. p. 4.)      The extent of the

 health issues in plaintiff’s family is directly related to the

 weight the jury may give to her explanations for not accepting the

 offers.       Accordingly,   the   probative    value   of   the   evidence

 outweighs the risk of prejudice, and the evidence is admissible.



       1TSG also seeks to prevent plaintiff from referring to a
 heart attack her brother-in-law suffered in 2015 and his subsequent
 death. (Doc. #297, p. 6.) TSG argues that because these events
 occurred years after plaintiff rejected TSG’s offers of
 employment, they are irrelevant and prejudicial. (Id.) The Court
 agrees.   Unless plaintiff can demonstrate relevance, evidence
 relating to these events will not be admitted.




                                    - 6 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 7 of 14 PageID 6742



 See United States v. Norton, 867 F.2d 1354, 1361 (11th Cir. 1989)

 (“Rule 403 is an extraordinary remedy which should be used only

 sparingly since it permits the trial court to exclude concededly

 probative evidence.              The balance under the Rule, therefore, should

 be    struck     in      favor    of   admissibility.”       (marks     and    citations

 omitted)).

        4. Failure to Investigate

        TSG’s next motion in limine seeks to prevent plaintiff or HMA

 from introducing evidence or argument suggesting TSG’s alleged

 failure to adequately investigate plaintiff’s racial harassment

 complaints constitutes a violation of Title VII.                       (Doc. #298, p.

 1.)    TSG argues that a failure to investigate does not constitute

 a    violation      of    Title    VII,   and    therefore     plaintiff      should    be

 precluded from introducing evidence or arguing (1) that TSG was

 required       to     investigate      the    complaints      to     avoid    Title    VII

 liability, and (2) that failing to conduct such an investigation,

 or deficiently conducting it, constitutes a Title VII violation.

 (Id. p. 4.)         The Court will grant TSG’s motion in part.

        Plaintiff alleges three Title VII claims in her Sixth Amended

 Complaint: Count One (racial discrimination); Count Two (gender

 discrimination); and Count Four (retaliation).                        (Doc. #235, pp.

 23-30,    33-35.)          To     establish     a    prima   facie    case    of   either

 discrimination or retaliation under Title VII, plaintiff must show




                                              - 7 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 8 of 14 PageID 6743



 she was subject to an adverse employment action.            Thomas v. Cooper

 Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007); Burke-Fowler

 v. Orange Cty., Fla., 447 F.3d 1319, 1323 (11th Cir. 2006).               The

 relevant    case   law   indicates    that   an   employer’s    failure    to

 investigate, standing by itself, does not constitute an adverse

 employment action for purposes of Title VII.                See Fincher v.

 Depository Trust & Clearing Corp., 604 F.3d 712, 721 (2d Cir. 2010)

 (“[A]n     employer’s    failure     to   investigate   a     complaint   of

 discrimination cannot be considered an adverse employment action

 taken in retaliation for the filing of the same discrimination

 complaint.”); Entrekin v. City of Panama City Fla., 376 Fed. App’x

 987, 995 (11th Cir. 2010) (noting that an employer’s failure to

 investigate an employee’s complaint was not an adverse employment

 action for purposes of Title VII’s retaliation provision because

 the employee did not suffer harm as a result of the failure);

 Sturdivant v. City of Atlanta, 2014 WL 11444087, *18 (N.D. Ga.

 Feb. 7, 2014) (“In general, an employer’s failure to investigate

 a complaint is not an adverse employment action under Title VII,

 absent some evidence that the failure to investigate resulted in

 a material adverse effect on the complaining employee.”).

       Accordingly, to the extent TSG seeks to prevent plaintiff

 from suggesting TSG’s alleged failure to investigate her complaint

 constitutes a Title VII violation by itself, the Court will grant




                                      - 8 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 9 of 14 PageID 6744



 the request.     However, as plaintiff argues, such a failure would

 still be relevant as evidence of other actionable discrimination.

 (Doc. #314, pp. 15-16); see also Perry v. Schumacher Grp. of La.,

 809 Fed. App’x 574, 581 (11th Cir. 2020) (concluding it was error

 to determine as a matter of law that a failure to investigate a

 discrimination claim cannot serve as evidence of discrimination).

 Therefore, plaintiff may present evidence of TSG’s failure to

 investigate     to   support      her    claims     of    discrimination      and

 retaliation, but may not assert that such a failure is itself

 actionable discrimination or retaliation.

       5. Damages After TSG’s Employment Offers to Plaintiff

       TSG’s fifth and final motion in limine seeks to prevent

 plaintiff or HMA from introducing evidence relating to any alleged

 damages that occurred on or after the date TSG made unconditional

 employment offers to plaintiff.           (Doc. #299, p. 1.)           TSG argues

 that because plaintiff rejected alternative offers of employment,

 and because there is no evidence such a rejection was reasonable,

 the Court “should either preclude all evidence of economic damages

 in this case or, alternatively, limit such damages, as a matter of

 sound public policy.”      (Id. p. 7.)      The Court disagrees.

       “In an employment discrimination case, a plaintiff has a duty

 to   mitigate   damages.     If    the   jury     finds   that   the    plaintiff

 unreasonably refused an offer of reinstatement from his employer,




                                     - 9 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 10 of 14 PageID 6745



  then the plaintiff’s award of back pay must be reduced.”           Johnson

  v. Guerrieri Mgmt., Inc., 437 Fed. App’x 853, 856 (11th Cir. 2011)

  (citations omitted).        The Supreme Court has held that “absent

  special    circumstances,      the     rejection     of    an   employer’s

  unconditional job offer ends the accrual of potential backpay

  liability.”    Ford Motor Co. v. E.E.O.C., 458 U.S. 219, 241 (1982).

  TSG argues that because plaintiff has failed to present sufficient

  evidence to justify her rejection of TSG’s job offers, the Court

  should conclude as a matter of law that the rejections were

  unreasonable.      (Doc. #299, pp. 3-6.)           The Court agrees with

  plaintiff that this issue is inappropriate to decide on a motion

  in limine (Doc. #314, p. 17), as it specifically requires the Court

  to weigh the evidence.       See Burkhart, 2014 WL 12617550, *4 (“[A]

  motion in limine should not be used to resolve factual disputes or

  weigh evidence.”).

        Furthermore,    the   Court     finds   that   whether    plaintiff’s

  rejection of the job offers was reasonable falls within the issue

  of whether she reasonably tried to mitigate her damages, and that

  such a question should be determined by a jury.           See Voss v. City

  of Key West, Fla., 24 F. Supp. 3d 1228, 1232 (S.D. Fla. 2014)

  (agreeing with the defendant that the question of whether the

  plaintiff made a reasonable effort to mitigate her damages was a

  question of fact for the jury); Degitz v. S. Mgmt. Servs., Inc.,




                                      - 10 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 11 of 14 PageID 6746



  996 F. Supp. 1451, 1463 (M.D. Fla. 1998) (concluding that the facts

  surrounding the issue of whether the plaintiff failed to mitigate

  damages were “more appropriate for a jury to decide”); see also

  Eleventh Circuit Pattern Jury Instruction 4.5 (in Title VII cases,

  jury is instructed that the plaintiff has a duty to mitigate

  damages   and    such   duty    requires   the    plaintiff    “be     reasonably

  diligent” in seeking substantially equivalent employment).                   As the

  jury    will    be   required    to    determine    the     reasonableness      of

  plaintiff’s mitigation efforts, including those related to the job

  offers, the Court denies TSG’s request to preclude evidence of

  economic damages occurring after the offers.                Accordingly, TSG’s

  motion is denied.

     B. Plaintiff’s Motion in Limine

         Plaintiff’s motion in limine seeks to prevent TSG or HMA from

  introducing evidence as to her status as an independent contractor

  with   other    emergency      room   physician    groups    and   health     care

  providers, both before and after her employment at Pine Ridge.

  (Doc. #301, p. 1.)      Plaintiff argues that a “key question” for the

  jury to answer in this case is whether she was an employee or an

  independent contractor while she worked for TSG and HMA, and that

  her    status   while    employed     elsewhere    is     irrelevant    to    that

  determination.       (Id. pp. 2-4.)




                                        - 11 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 12 of 14 PageID 6747



        HMA responds that plaintiff’s status is relevant to the

  determination of damages.       (Doc. #312, p. 2.)       For example, HMA

  argues that by classifying herself as an independent contractor

  for tax purposes in subsequent employment, plaintiff was able to

  receive tax deductions that may have benefitted her and reduced

  her claim for back pay.     (Id. pp. 6-8.)     HMA argues it is entitled

  to present such evidence to the jury, and “[a]tempting to remove

  any reference to Plaintiff’s independent contractor status would

  only serve to further confuse the jury on what is already an

  inherently complex determination.”         (Id. p. 8.)    HMA also argues

  that reference to plaintiff’s post-termination work agreements,

  which list plaintiff as an independent contractor, is necessary to

  refute plaintiff’s evidence of damages and help the jury address

  the mitigation issue.     (Id. pp. 8-11.)

        The Court will grant plaintiff’s motion in part.           The Court

  is satisfied that plaintiff’s employment status and her employment

  agreements after she was terminated may be relevant to issues

  relating to damages.     Accordingly, the Court will deny plaintiff’s

  request to preclude all reference to her independent contractor

  status, subject, of course, to reconsideration during the trial

  upon proper objection.      See Ohler v. U.S., 529 U.S. 753, 758 n.3

  (2000) (“[I]n limine rulings are not binding on the trial judge,




                                    - 12 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 13 of 14 PageID 6748



  and the judge may always change his mind during the course of a

  trial.”).

        However,   the   Court   agrees    that   TSG   or   HMA   cannot   use

  plaintiff’s pre- and post-termination status as an independent

  contractor with others to argue she was an independent contractor

  when she worked for TSG and HMA.        Whether plaintiff was an employee

  or an independent contractor when she worked before and after her

  termination is immaterial to the jury’s determination of her status

  during her employment with the defendants.        See Cobb v. Sun Papers,

  Inc., 673 F.2d 337, 341 (11th Cir. 1982) (using the economic

  realities test to determine whether a plaintiff is an employee or

  an independent contractor, under which the economic realities of

  the employment relationship are viewed in light of common law

  principles of agency and the employer’s right to control and direct

  the work of an employee).         HMA appears to concede this point,

  asserting it does not intend to connect plaintiff’s independent

  contractor status in subsequent positions to the employment status

  at issue in this case.      (Doc. #312, p. 13.)

        Accordingly, it is hereby

        ORDERED:

        For the reasons expressed herein, the parties’ motions in

  limine are disposed of as follows:

        1. TSG’s Motion in Limine (Doc. #295) is DENIED.




                                    - 13 -
Case 2:13-cv-00036-JES-NPM Document 324 Filed 11/25/20 Page 14 of 14 PageID 6749



        2. TSG’s Motion in Limine (Doc. #296) is DENIED.

        3. TSG’s Motion in Limine (Doc. #297) is GRANTED in part and

           DENIED in part.

        4. TSG’s Motion in Limine (Doc. #298) is GRANTED in part and

           DENIED in part.

        5. TSG’s Motion in Limine (Doc. #299) is DENIED.

        6. Plaintiff’s    Motion   in   Limine    on   Her   Status     as   an

           Independent Contractor at Other Positions (Doc. #301) is

           GRANTED in part and DENIED in part.

        DONE AND ORDERED at Fort Myers, Florida, this            25th        day

  of November, 2020.




  Copies: Counsel of record




                                    - 14 -
